 

Case 3:17-cV-OOlOl-RDl\/l Document 158 Filed 01/16/19 Page 1 of 4

lN THE UN|TED STATES D|STR|CT CCURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

CONSUMER F|NANC|AL
PROTECTION BUREAU,
Plaintiff,
. 3:17-CV-101
v. : (JUDGE MAR|AN|)
NAV|ENT CORPORAT|ON, et al., l
Defendants.
ORDER

 

The parties have agreed to the appointment of the Honorable Thomas l. Vanaskie
(Retired) as the special master (“Special Master”) in this case. (Doc. 134 at 76:7-77:14,
Doc. 136, Doc. 141). Pursuant to Fed. R. Civ. P. 53(b)(3)(A), Judge Vanaskie has filed an
affidavit with the Court confirming that he has no grounds for disqualification under 28
U.S.C. § 455. (Doc. 157). According|y, the purpose of this Order is to appoint Judge
Vanaskie as the Special Master, establish his duties and authority, outline the procedures to
which he and the parties shall adhere, and state the basis for his compensation, in
accordance with Fed. R. Civ. P. 53(b)(2).

AND NOW, THlS M DAY OF JANUARY, 2019, |T lS HEREBY ORDERED
THAT:

1. The Honorable Thomas l. Vanaskie is hereby appointed Special Master in the

above-captioned action. The Clerk of Court is directed to cause a copy of this Order

 

 

 

Case 3:17-cV-00101-RDl\/l Document 158 Filed 01/16/19 Page 2 of 4

to be served on the Honorable Thomas |. Vanaskie, and to make the file in this

case available to him at his conveniencel

2. The Special Master duties are to decide all current and future discovery disputes in

this action, except for the discovery dispute regarding the deposition of non-party

Seth Frotman (“Frotman”) (see Doc. 123, Doc. 124, Doc. 125, Doc. 128, Doc. 131,

Doc. 138, Doc. 143).1 These discovery disputes include, but are not limited to the

discovery disputes which are the subject of or have otherwise arisen from this

Court’s previous orders or which are the subject of correspondence from counsel to

the Court, including the following:

8.

b.

The Court’s May 3, 2018 Order regarding discovery disputes. (Doc. 89).

The Court’s August 10, 2018 Order regarding discovery disputes. (Doc. 104).
Defendants’ December 17, 2018 letter to the Court regarding the relevance of
withheld documentsl (Doc. 139).

The Court’s December 21, 2018 Order regarding discovery disputes. (Doc.
141).

Plaintiff’s December 24, 2018 filing with the Court responding to Defendant’s

December17, 2018 letter. (Doc. 144).

 

1 The Court will issue a separate Order for Plaintiff, Defendants, and Frotman to submit a joint letter to the
Court stating their positions regarding the referral of the deposition dispute to the Special Master.

2

 

Case 3:17-cV-00101-RDl\/l Document 158 Filed 01/16/19 Page 3 of 4

f. Plaintiff’s December 27, 2018 letter to the Court asserting Defendants’ refusal
to provide an adequate privilege log. (Doc. 147).
g. The Court’s January 2, 2019 Order referring the discovery dispute raised in
Plaintiffs December 27, 2018 letter to the Special Master to be appointed by
the Court, (Doc. 150).
h. Defendants’ January 7, 2019 letter to the Court in response to Plaintiffs
December 27, 2018 letter. (Doc. 153).
i. Defendants’ January 11, 2019 letter to the Court regarding Plaintiff’s
production. (Doc. 155).
j. Plaintiffs January 11, 2019 letter to the Court regarding a schedule for
production of documents that mention the terms “Navient" or “Pioneer.” (Doc.
156).
The Special Master”s authority in the execution of these duties shall be the same as
those set forth in Fed. R. Civ. P. 53(c). See Fed. R. Civ. P. 53(b)(2)(A).
. lf necessary iri executing his duties, the Special Master may communicate ex parte
with the Court. The Special Master may not communicate ex parte with the parties.
Fed. R. Civ. P. 53(b)(2)(B).
. The Special Master shall submit reports to the Court as requested by the Courtl Any
order, report, or recommendations of the Special Master shall be filed with the clerk

and served upon the parties in accordance with Fed. R. Civ. P. 53(d) and (e). The

 

Case 3:17-cV-00101-RDl\/l Document 158 Filed 01/16/19 Page 4 of 4

Special Master shall preserve all materials submitted to him, whether or not filed of
record or submitted under seal or in camera, as the record of the Special Master’s
activities. Fed. R. Civ. P. 53(b)(2)(C).

5. Any objection to or appeal from the Special Master’s orders, reports, or
recommendations shall be undertaken in accordance with the procedures set forth in
Fed. R. Civ. P. 53(f). Fed. R. Civ. P. 53(b)(2)(D).

6. The compensation of the Special Master shall be allocated equally between Plaintiff
and Defendants. The Special Master has advised the Court that the hourly rate for
his services is $700. The parties shall jointly meet and confer with the Special
Master to discuss the payment schedule for his compensation and such costs as he
may reasonably incur in the performance of his duties as Special Master in
accordance with Fed. R. Civ. P. 53(9) and shall notify the Court of any agreed upon
schedule of payment.

7. ln accordance with Fed. R. Civ. P. 53(b)(4), this Order “may be amended at any time

after notice to the parties and an opportunity to be heard.”

 

oani
United States District Judge

 

